Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 27, 2021 has been entered.
 
Response to Amendment
The amendment filed on August 27, 2021 has been entered.  Claims 2, 3, 9, 11, 14, 17 & 20 have been cancelled.  Claims 1, 4-8, 10, 12, 13, 15, 16, 18 & 19 and new Claims 21-22 remain pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Epstein on September 09, 2021.
The application has been amended as follows:
Claim 1 - Line 1:  Add --cylinder block-- after “first”;
Claim 1 - Line 2:  Add --cylinder -- after “first”;
Claim 1 - Line 3:  Add --respective-- between “a” and “valve plate”;
Claim 1 - Line 4:  Add --respective-- between “a” and “cylinder head”;
Claim 1 - Line 6:  Replace “cylinder block” with --cylinder blocks--;
Claim 1 - Line 7:  Add --duct portion-- after “first”;
Claim 1 - Line 12:  Replace “portion” with --portions--;
Claim 1 - Line 15:  Replace “cylinder block” with --cylinder blocks--;
Claim 1 - Line 18-19:  Add --respective-- between “the” and “first and second cylinders”;
Claim 4 - Line 2:  Replace “of the first” with --of each of the first--;
Claim 4 - Line 2:  Replace “cylinder” with --cylinders--; and “have” with --has--.
Claim 5 - Line 5:  Replace “block” with --blocks--;
Claim 5 - Line 7:  Replace “block” with --blocks--;
Claim 6 - Line 2:  Replace “block” with --blocks--;
Claim 8 - Line 2:  Add --each-- between “of” and “the first”; replace “cylinder” with --cylinders--; and replace “have” with --has--.
Claim 10 - Line 5:  Replace “block” with --blocks--;
Claim 10 - Line 7:  Replace “cylinder block” with --cylinder blocks--;
Claim 12 - Line 5:  Replace “block” with --blocks--;
Claim 12 - Line 7:  Replace “block” with --blocks--;
Claim 13 - Line 5:  Replace “block” with --blocks--;
Claim 13 - Line 7:  Replace “block” with --blocks--;

Allowable Subject Matter
Claims 1, 4-8, 10, 12-13, 15-16, 18-19 & 21-22 are allowed.
Claim 1 is directed to a two-stage air compressor with a first & second cylinder block arranged in a V-shape on a base block.  The compressor has the discharge chamber of the first stage is connected to the suction chamber of the second stage via a compressed air duct extending through the bodies of the first cylinder block, second cylinder block & base block.  The compressed air duct comprises a first duct portion (defined within the first cylinder block), a second duct portion (defined within the second cylinder block) & a third duct portion (which is defined as an elbow within the base block that fluidically connects the first duct portion to the second duct portion).  The applicants’ invention was amended to further recite that “the first and the second cylinder blocks are provided, each one, with a ventilation chamber defined between the respective cylinder and the respective duct portion and open at opposite sides according to a direction coinciding with that of the crankshaft, each ventilation chamber isolating a respective one of the first and second duct portions from the first and second cylinders by a plenum through which air passes”.
It is the examiner’s findings that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious having a compressor with such specific structure.
The vast majority of references found having a multi-stage compressor assembly with a duct connecting sequential stages have the connecting duct(s) defined/extending outside of the body of the cylinders block (for example, see the connecting duct (36) in Figure 2 of Lammers 
While references like Lucchi (US 2013/0323101 A1) & Lin (US 2021/0017974 A1) were found that do provide a teaching of ventilation passages being defined with the cylinder block of a compressor, they do not have the connecting duct defined within the cylinder block.  Even if Lucchi was combined with a reference with the connecting duct defined within the cylinder block (such as in Baumann or Seo), the examiner does not believe this would anticipate the applicants claimed invention because such a combination would not necessarily result in a specific arrangement wherein “each ventilation chamber isolating a respective one of the first and second duct portions from the first and second cylinders by a plenum through which air passes” without relying on hindsight reconstruction. 

Response to Arguments
The applicant’s argument entered on August 27, 2021 has been fully considered.  
The examiner agrees that the amendments to the claims would overcome the previously cited prior art & rejections.  Upon a new search of the amended claims, the examiner would agree with the applicant’s arguments that the amendments to the claims would put the application into condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BRUNJES/Examiner, Art Unit 3746             

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746